                    Case 20-17315                        Doc 31             Filed 11/17/20 Entered 11/17/20 14:28:40                                             Desc Main
                                                                             Document     Page 1 of 10                                                                          11/1020 5:04PM


    Fill in this information to identify your case and this filing:

    Debtor    1                    Waseem Khan
                                   Firet Name                        Middle Name                              Lasl Name

r   Debtor 2
    (Spouse, iffiling)                                               Middle Narne                             Last Name


    United States Bankruptcy Court for the:                 NORTHERN DISTRICT OF ILLINOIS

    Case    number 20-17315                                                                                                                                     I    Check if this is an
                                                                                                                                                                     amended filing



Official Form 106A18
Schedule A/B: Property                                                                                                                                               12t15
ln each category, separately list and describe item8, Lbt an a$el only once. lf an asset fits in morc lhan one category, list the asset in tho cetegory wher6 you
think it fits be6t. Be a8 complete end accurate ao possible. lf two married people ai€ filing tog6ther, botfi are equally responeible for supplying corrcct
information, lf more space is needed, attach a oeparate sheet to this form, On the top of any additional pages, write your name and case number (if known).
Answer €Yery question,


@@ Desctibe Each Residonce, Building, Land, or Other Real Estate You Own or Have an lnterest ln
I. Do you own or havs any legal or equitable interest in any residence, building, ,and, or similar prcperty?
      E   ruo. Go to     P".t z-
      I   Yes. Wlere isthe property?




    1.1                                                                       What is the property? Check aI              that apply

           6{35     N. Seeley,         Unit IG                                      E     Single-family home                           Do nol deducl secured claims or exemptions. Pul
           Street addr6s, if available, or                                                                                             the amount of any secured claims on Schedule D:
                                                                                    I     Duplex or mufti-unit building
                                                                                                                                       Creditors Who Have Claims Secured by Ptupefty.
                                                                                          Condominium or cooDeratjve
                                                                                    1
                                                                                    tr    Manufactured or mobile hom€
                                                                                                                                       Current valuo of the      Current value of the
           Chicago                              rL      60659-0000                  tr    Land                                         entirE property?          portion you own?
           City                                 State     ZIP Code                  I     lnvestment property                                  $90,000.00                  $45,000.00
                                                                                    tr    Timeshare
                                                                                                                                       Describe the nafure of your ownership interest
                                                                                    tr    Other                                        (such as fee simple, tenancy by the entiretes, or
                                                                              Who has an interEst in the property? check me            a life estate), if known.

                                                                                    f     Debtor   1   onty
           Cook                                                                     E     Debtor2 only
           County                                                                   E     Debtor   l   and Debtor 2 only
                                                                                                                                           Check if this is community property
                                                                                    E                                                  I   (se rnsrudtons)
                                                                                          At bast one of the debtors and another       -
                                                                              Other information you wish to add about this item, such as local
                                                                              property identification number:

                                                                              Needs rehab/dilapidated unit




Official Form'1064/8                                                                    Schedule A/Et: Property                                                                      Page   1

Soft(are Copyright (c) 19962020 Best Case, LLC - M.b6tes6.com                                                                                                           Best   case Bankruptcy
               Case 20-17315                          Doc 31           Filed 11/17/20 Entered 11/17/20 14:28:40                                            Desc Main
                                                                        Document     Page 2 of 10                                                                       11/1020 5r04PM

 Debtorl         Waseem Khan                                                                                              Cas€ numbet    (it   known) 20-17315

       lf you own or have more than one, list here
 1.2                                                                    What is the property? Check all that apply
       Disney's Vacation Club                                             I    Singlefamily home                                Do not deduct seqired claims or exemptions. Put
       1390 Celebration                                                        Duplex or multi-unil building
                                                                                                                                the amounl of any secured claims on Schedule D:
       Street address, if availabls, or other description
                                                                          f]                                                    Creditors WhoI Haye C/aims Secured by Prcpefty.
                                                                               Condominium or cooperative
                                                                          E
                                                                          tr   Manufactured or mobile home
                                                                                                                                Curent value of the         Cuilent valuo of the
       Kissimmee                         FL         34747-0000            tr   Land                                             entire   property?          portion you own?
       City                              State              ZIP Code      n    lnvestment property                                           $qql2!4.q0 _            ${3J27.0-0
                                                                          I    Timeshare
                                                                                                                                Degcribe the nafure of your ownglship interest
                                                                          tr   Other                                            (ouch as fee simple, tenancy by the entireties, or
                                                                        Who has an intercst in the property? check        one   a life estate), if known'
                                                                          E    Debtor 1 only
       Osceola                                                            E    Debtor 2 only
       C@nty                                                              E    Deotor   1   and oebtor 2 ontv
                                                                                                                                                       communitv propertv
                                                                          r    Ar bast one of the debrorsand        another     tr :.r;tfliH.is
                                                                        Other information you wish to add about this item, such as local
                                                                        prop6rty identifi cation number:
                                                                        Accounts No.4019977.000 through 4019977.006 - 7 timeshares for 7
                                                                        Disney properties.


       lf you own or haye more than one, list here:
 1.3                                                                    What is the property? Chsk      att   thatapply

       5410 N.      Kimball                                            , E     Singte-famityhome                                Do not deduct secured claims or exemptions. Put
       Street addess, it available, or other dessiption                                                                         the amount of any secured claims on Schedule D:
                                                                               Duplex or multi-unit building
                                                                         I                                                      Creditors Who Have Claims Secured by Propefty.
                                                                               Condominium or cooperative
                                                                         E
                                                                         fl    Manufactured or mobile home
                                                                                                                                Current value of the        Current value of the
       Chicago                           tL         60659-0000           E     Land                                             entire property?            portion you own?
       City                              Stale              zlP Code     E     lnvestment property                                       $       000.00            $190pq94q
                                                                         E     Timeshare
                                                                                                                                Oescribe the nafirre of your ownership intorost
                                                                          E    otner                                            (such as fee simplo, tenancy by the entireties, or
                                                                        Who has an interest in the property? Check one          a lite estate), if known.
                                                                          E    Oebtor 1 only
       Cook                                                               EI   Debtor 2 onty
       County                                                             E    oeotor   1   and Debtor2 ontv
                                                                                                                                                       communitv propertv
                                                                          I    Ar basr one of rhe debrorsand        anorher tr 8H:,IS#"is
                                                                       Other information you wish to add about this item, such as local
                                                                       property identifi cation number:




Official Form '106A/9                                                      Schedule A,/B: Property                                                                            Page 2
Software Copynght (c) 195-2020 Best Case, LLC -       ww.bst€se.om                                                                                                 Best Case Bankruptcy
                 Case 20-17315                      Doc 31          Filed 11/17/20 Entered 11/17/20 14:28:40                                          Desc Main
                                                                     Document     Page 3 of 10                                                                     11/1020 5:04PM

Debtor'1           llYaseem Khan                                                                                      Case number   (if   known) 20-17315

        lf you own or have more than one, list here:
1.4                                                                 what is the property?     check ail thal appry

        11027      Summercprings                                      I    Single-famityhome                                Do not deduct secured claims or exemptions. Put
        SlEet address, it available, or other desmptim                     Duplex or multi-unit building                    the amount of any secured claims on Scbedule D:
                                                                      g                                                     Crcditors Who Have Claims Secured by Prcperty.
                                                                           Condominium or cooperative
                                                                      E
                                                                      tr   Manufaclured or mobile home
                                                                                                                            Currcnt value of the      Currcnt value of the
        Orlando                         FL       32825-0000           tr   Land                                             entire property?          portion you own?

        City                           State             ZIP Code     t    lnvestment property                                      $s80,000.00               $190,000.00
                                                                      tr   Timeshare
                                                                                                                            Describe the nature of your ownership interest
                                                                      tr   Other                                            (such as fee simple, tenancy by the entireties, or
                                                                    Who has an interest in the property? checkone           a life estate), if known.

                                                                      E    Debtor't only
        Orange                                                        E    oebtor 2 onty
        County                                                        E    D"utor   1   and Debtor2 only
                                                                                                                                 Check if this is community property
                                                                      I    At bast one of the debtoG and another            tr   (see instrudions)

                                                                    Other information you wish to add about this item, such as local
                                                                    property identifi eation number:




        lf you own or have more than one, Iist here:
 1.5                                                                What is the property? chwk       atl that apply

        S. Western        Ave.                                        E    SingteJamity home                                Do not deduct secured claims or exemptions. Put
        Street addEss, if available, or other desdptim                                                                      the amount of any secured claims on Schedule D:
                                                                      !    Duplex or mutti-unil building
                                                                                                                            Creditors Wto Havo Claims Secund by PDperA.
                                                                      E    Condominium or cooperative

                                                                      E    Manufactured or mobile home
                                                                                                                            Cu(ent value of the       Current value of the
        Beecher                         lL       60401-0000           I    Land
                                                                                                                            entirc property?          portion you own?
        City                           State             ZIP Code     tr   lnvestment properly                                       $45,000.00             _q22,50qq0
                                                                      tr   Timeshare
                                                                                                                            Describe the nature of your ownership interest
                                                                      tr   Other                                            (such as fee simple, tenancy by the entireties, or
                                                                    Who has an inteEst in the property? checfi one          a life estate), if known.

                                                                      El Debtor 1 only
        wiil                                                          E Debtor2only
        County                                                        E D"btor I and Debtor 2 only
                                                                                                                                 Check if this is community properlry
                                                                      I Atbastoneofthedebtomandanother tr                        (see insttuctions)

                                                                    Olher information you wish to add about this item, such as local
                                                                    prcperty identification number:
                                                                    Ten Acres; Will County Agriculturc Land



2.     Add the dollar value of tho portion you own for all of your entries from Part 1, including any entries for
       pages you have attached for Part 1. Write that number here..................            ,.............................,.=>                           $490,627.00


@              oesc;ue Your VehicleE

Do you own, lease, or havo legal or equitable interest in any vehicles, whether they are registered or not? lnclude any vehicles you own that
someone else drives. lf you lease a vehicle, also report it on Schedu/e G: Executory Contracts and Unexplred Leases.




Official Form 1064/8                                                   Scheclule A,/B: Property                                                                          page 3
Softilare Copyright (c) 199e2020 Besl Case, LLC -   w.b€st€se.6m                                                                                              Best Case Bankruptcy
                   Case 20-17315              Doc 31             Filed 11/17/20 Entered 11/17/20 14:28:40                                   Desc Main
                                                                  Document     Page 4 of 10                                                              11h020 5:01PM

 Debtor        1    Waseem Khan                                                                              Case number (it known)   20-17315

3. Carc, vans, trucks, tractors, sport utility vehicles, motorcycles

    E    t'to
    I    yes


                                                                                                                   Do not deduct secured chims or exemptions. Put
  3.1 Make:           LeXUS                                 Who has an interest in the property? Checkone
                                                                                                                   the amount of any secured claims on Schedule D:
           Model: LS 460                                    !    Debtor 1 onty                                     Creditors who Have Claims Secured by Property.
           Year:       2013                                 El Debtor z only                                       Current value of the      Curlent value of tho
           Approximate mileage:                             E    Debto,   1   and Debtor 2 only                    entire property?          portion you own?
           Other information:                               E    At least one of the debtors and another
                                  ion, title in
                                                            El ctrecr if this     iE   community property                   $25,000.00                $25,000.00
                                                                 (se   inslrudions)



                                                                                                                   Do not deduct secured claims or exemptions. Put
  3.2 Make:           ACUra                                 Who has an interest in the property? check one
                                                                                                                   the amount of any secured claims on Schedule D:
           Model: TLX                                       I    Debtor   t   onty                                 Creditors Who Have Claims Secured by Prcperty.
           Year:      2016                                  E    Debtor z onty                                     Current value of the      Current value of the
           Approximate mileage:                             E    Debto. 't and Debtor 2 only                       entire property?          portion you own?
           Other information:                               D    At least one of the debtors and another
           DaughGr's car
                                                            E    Ctrect if this is community property                        $15,000.00               $15,000.00
                                                                 (see instrudions)



                                                                                                                   Do not deduct secured claims or exemptions. Pul
  3.3 Make: Acura                                           Who haB an interest in the property? Check one
                                                                                                                   the amounl of any secured claims on Schedule D:
           Modet: TLX                                       I Debtor 1 only                                         Creditors Who Have Claims Secured by Prcpefty.
           Year:       2016                                 E Debtor 2 onty                                        Cumant value of the       Cunent value of the
           Approximale mileage:                             E    Debtor 1 and Debtor 2 only                        antire   prcperty?        poltion you own?
           Other information:                               E    At least one of the debtors and another
           Dau ghter's car
                                                            E    Cnecf if this is community property                        $15,000.00                $15,000.00
                                                                 (see inslrudions)



                                                                                                                   Do not deduct secured chims or exemptions. Put
  3.4 Make: Rolls RoYce                                     Who has an interest in the property? Checkone
                                                                                                                   the amounl of any secured claims on Schedule D:
           Modet: Phantom                                   I    Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
           Year:      2007                                  E    Debtor 2 only                                     CurrBnt value ofthe       Current value of the
           Approximate mileage:                             E    Debtor   1   and Debtor 2 only                    entire   prcperty?        po(ion you own?
           Other information:                               E    At least one of the debtors and another
          purcnaseo by tate fath-erin          2O-tOl-
                    disputed                                E    Ctrect if this is community properv                        $80,000.00                $80,000.00
                                                                 (se instrudions)
         -Ownership

4. Watercraft, aircraft, motor homes, ATVs and other rccleational vehicles, other vehicles, and accessories
  Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

    I    llo
    E    Yes



5   Add the dollar value of the portion you own for all of your entries trom Part 2, including any ontries for
    .pages you have attached for Part 2. Write that number                    here........,.........                   ........,=>               $135,000.00


Part 3:     Describe Your PeBonal and Household ltems
        you own or have any legal or                             in any                           items?                                  Curreht value of the
                                                                                                                                          portion you own?
                                                                                                                                          Do not deduct secured
                                                                                                                                          claims or exemptions.



Official Form '1064/8                                                   Schedule A,/B: Property                                                                page 4
Software Copyright (c) 199&2020 Best Case, LLC - ww.bstc€s6.mm                                                                                      Best Case Bankruptcy
                        Case 20-17315                   Doc 31          Filed 11/17/20 Entered 11/17/20 14:28:40                               Desc Main
                                                                         Document     Page 5 of 10                                                        1   1/1020 5:04PM

                                                                                                             case number 0rknown) 20-17315
Debtor           1      Waseem Khan

6. Household goods and furnhhings
       Examptes: riaior appliances, furniture' linens' china, kitchenware
      El tto
      I       Yes. Describe.....

                                         Fridge, Coffee maker, massagechair', sheets, comforter, bed, two                                                 $1,000.00
                                               stands and one dresser


      Electronlcs                                                       ^^, digital aa,,inmanr.nnmnrr.r   printers' scanners; mu$r'g collections; electronic devices
       E       irpii'i,   f"f"visions and radios; audio, video, stereo, and ^i^i{6r equipment; computers'
                          including cell phones, cameras, media players, games
      Euo
      I         Yes. Describe.....

                                          Sony TV with sPeakers, xbox One, Apple TV, Sound bar, l-Pad,                                                        $1,500.00
                                          Ce


8. Collectibles of value                                                               pictures, or other art objects; stamp, coin, or baseball card collections;
          Examples:Antiques and figurines; paintings, prints, or other artwork, books,
                    other collections, memorabilia, collectibles
       INo
       E Yes.           Describe.....

 9. Equipment for sports and hobbies                                                                                                                 tools;
                                                                               bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry
           Examples:Sports, photographic, exercise, and other hobby equipment;
                     musical instruments
          Iruo
          EI Yes. Describe.....

 10. Firearms
                Examptes: Pistols, rifles, shotguns, ammunition, and related equipment
          lno
          E Yes. Describe.....
 1 ' Clothes
 ' 1. -eiiipte",
                             Everyday clothes, furs, leather coats, designer wear, shoes, accessories
          E      tto
          I      Yes. Describe.....

                                                        pants, jeans , sweater, jackets                                                                          $900.00
                                           t-s


 12. Jewelry
                                                                                      rings, heirloom jewelry' watches' gems' gold' silver
                Examples:Everyday jewelry, costume jewelry, engagement rings' wedding
          EHo
          I      Yes. Describe.....
                                                                                                                                                               $4,000.00
                                           Rolex


  13. Non-farm animals
                Examples: Dogs, cats, birds, horses
           I     tto
            E Yes. Describe.....
                                                                                                    aids you did not list
     .14.     Any other personal and household items you did not already list, including any health
            I    t'to
            E    Yes. Give specific information     .

                                                                                                                                        I


                 Add the dollar vatue ol all of your entries from Part 3, including any entries
                                                                                                for pages you have attachsd
      1s.                                                                                                                                               $7,400.00
                 for Part 3. Write that number herc ......."""""
                                                                                                                                        L




                                                                                                                                        L




                                                                                                                                                                      page 5
     Ofiicial Form         106A/8                                          Schedule AJB: Propery
                                                                                                                                                        Best Case BankruPtcy
     Soltware Copyrigitt (c) 19S-2m0 Best Case, LLC -   ww.bstcase.6m
                   Case 20-17315                    Doc 31          Filed 11/17/20 Entered 11/17/20 14:28:40                                   Desc Main
                                                                     Document     Page 6 of 10                                                               11110/20 5:04PM

    Debtor     1       Waseem Khan                                                                              Case number   (if   k oum,) 20-17315


    Part 4:       Your Financial Assets
    Do you own or have any legal or equitable interest in any of the               following?                                                 Current value of the
                                                                                                                                              portion you own?
                                                                                                                                              Do not deduct secured
                                                                                                                                              claims or exemptions.

16. Cash
           Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
       E    t'to
       I    Yes..............

                                                                                                                   Cash                                        $150.00


17. Deposits of money
           Examples: Checking, savings, or other financial accounts; certificates ofdeposit; shares in credit unions, brokerage houses, and other similar
                     institutions. lf you have multiple accounts with the same institution, list each.
       E    tto
       I yes...........,............                                          lnstitution name:


                                           17.1. checking                     Brickyard Bank a/c ending 4801                                                $1,864.00

                                                                              Chase a/c ending 9951
                                                                              * Note The debtor has paychecks to deposit
                                                                              in the amount of $8606.40
                                           17.2. checking                     See attached                                                                        $0.00


1   8- Bonds, mutual funds, or publicv traded stocks
           Examples: Bond funds, investment a@ounts with brokerage firms, money market accounts
      Iruo
      El    yes..................               lnstitution or issuer name:

19. Non-publiclytraded stock and intetests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    Jolnt venture
      ENo
      I     Yes. Give specific information about them
                                            Name of entity:                                                     % of ownership:

                                            Deq      Leqg,!11S   rcolgtruqten      Co4pqllt _                        20Yo           Vo
                                                                                                                                                 _     __$q.qq
20. Government and corporate bonds and other negotiable and non-negotiable instruments
           Negotiable instrurnents include personal checks, cashiers'checks, promissory notes, and money orders.
           Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
      INo
      El Yes- Give specific information about them
                                            lssuer name:

21. Retirementor pension accounts
           Examples: lnterests in lRA, ERISA, Keogh, 401 (k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
      INo
      E     Yes. List each account separately.
                                    Type of         account:                  lnstitution name:

22. Security deposits and prepayments
          Your share of all unused deposits you have made so that you may continue service or use from a company
          Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
      Eruo
      I     yes. ...................   .                                      lnstitution name or individual:




Official Form 106A/8                                                   Schedule    A,/B :   Property                                                              page 6
Software Copyright (c) '199&2020 Best C€se, LLC -   w.bst€se.@m                                                                                        Best Case Bankruptcy
               Case 20-17315                       Doc 31           Filed 11/17/20 Entered 11/17/20 14:28:40                           Desc Main
                                                                     Document     Page 7 of 10                                                     11i1020 5:04PM

Debtor     1    Waseem Khan                                                                             Case number (f known) 20-'17315



                                      security deposit of renter Dan Asher & Associates                                                            $3,700.00
                                      for property located at
                                      11027 Summe]liprlngs,
                                      Florida


23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
    lNo
    E yes.............          lssuer name and description.

24. lnterests in an education l&A, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. $S 530(bX1), 529A(b), and 529(bX1).
    Iruo
    E    yes.............       lnstitution name and description. Separatelyfile the records of any interests.ll U.S.C. $ 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benef it
    Eruo
    I    Yes. Give specific information about them...

                                              Possible interest in                                                            I                          $0.00


26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
        Examples: lntemet domain names, websites, proceeds from royalties and licensing agreements
    I    tto
    E    Yes. Give specific information about them...

27. Licenses, franchises, and othergeneral intangiblee
        Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
    E    tto
    I    Yes. Give specific information about them...
                                                                                                                                  l
                                                                                                                                                       lg,qn

 Money or propefty owed to you?                                                                                                       Current value of the
                                                                                                                                      portion you own?
                                                                                                                                      Do not deduct secured
                                                                                                                                      claims or exemptions.

28. Tax refunds owed to you
    E    tto
    I    Yes. Give specific information about them, including whether you already filed the returns and the tax years.....




                                                          Pending                                                                                  Unknown


29. Family support
        Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
    I    tto
    E    Yes. Give specific information......


30. Otheramounts someone owea you
        Examples: Unpaid wages, disability insurance payments, disability benefts, sick pay, vacation pay, workers'compensation, Social Security
                  benefits; unpaid loans you made to someone else
    EI No
    I    Yes. Give specific information..

                                                     I   Unpld,19n!(9130 N€eeLeD                                                  l
                                                                                                                                                   qq,0oo.gq


Official Form 106A/8                                                  Schedule tuB: Property                                                             page 7
Softtrare Copyright (c) 1 996-2020 Best Case, LLC www.best€se.com
                                               -                                                                                              Best Case Bankruptcy
                    Case 20-17315                       Doc 31             Filed 11/17/20 Entered 11/17/20 14:28:40                                       Desc Main
                                                                            Document     Page 8 of 10                                                                  11/10t20 5:01PM

Debtor         1       llVaseem Khan                                                                                       Case number   (rf   known) 20-17315


                                                                                     from Khan &                      G.                                               $8,606.40


31. lnterests in insurance policies
        Examples: Health, disability, or life insurance; health savings account (HSA); credil, homeowner's, or renteds insurance
    E        t'to
    I        Yes. Name the insurance @mpany of each policy and list its value.
                                                Company      name:                                             Beneficiary:                              Sunender or refund
                                                                                                                                                         value:

                                                Blue Gross Blue Shield                                        Waseem Khan                                                    $0.00


32. Any intorest in property that is due you from someone who has died
        lf you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are curently entitled to receive property because
        someone has died.
    E        tto
    I        Yes. Give specific information..


                                                            I LIUIK   lllinois                                                                                               $0.00


33. claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
        Examples: Accldents, employment disputes, insurance claims, or rights to sue
       lruo
       E     Yes. Describe each c|aim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
    INo
    E        Yes. Describe each c|aim.........

35. Any financial assets you did not already list
    Iruo
       E Yes.         Give specific information..


 36.       Add the dollar value of all of your entries from Part 4, including any entries for pagos you have attached
           for Part 4. Write that number herc....,,............                                                                                                   $20,320.40


@oryq:4ry                           Blllgt"jlq.atecl   prypertv vou rorn        glrlave:llntereslln,   Ljtll -t! gtt" I 14
37. Do you own or have any legal or equitable interest in any buBinoss-related property?
   I       No.   co   to Part o-

   E       Yes. Go to line 38.



Pad     6:                  Any Farm- and Commercial Fishing-Related Property You Own or Have an lnterort ln.
                             or have an interest in farmland, list it in Part   1




46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
        I      uo. Go to Part      z.

        El Yes. co to        line 47.



Paft7                          be All Property You Own or Have an Intercst in That You Did Not List Above


53. Do you have other propefi of any kind you did not already list?
        Examples: Season tickets, country club membership
    Iruo
    E       Yes. Give specific information.........


 54.       Add the dollar value of all of your entries from Part 7. Write that number here ......,.,.......                                                             $0.00

Official Form          1064/8                                                       ScheduleA,/B: Propefi                                                                    page 8
Software Copyngm (c) 1936-2@0 Best Case, LLC -         ww.bst€se.@m                                                                                               Best Case Banktuptcy
               Case 20-17315                        Doc 31           Filed 11/17/20 Entered 11/17/20 14:28:40                                Desc Main
                                                                      Document     Page 9 of 10                                                           11/1020 5:0{PM

 Debtor    1     tlYaseem Khan                                                                               Case number   (if   kaown) 20-17315


 Part 8;       LiBt the Totals of Each Part of this Form


 55.   Part 1: Total real estate, llne       2     ..........,...                                                                                    $490,627,00
 56.   Part 2: Total vehicles, line       5                                                  $]!5,0q!40
 57. Part 3: Total perconal and household items, line                 15                  _$14qq00
 58.   Part 4: Total financial assets, line             36                               _    120.,3?gr4q
       Part 5: Total business-related properly, line
 59.
                                                                    '15                            $0.00
 60.   Part 6: Total fa.rn- and flshhg-related propgrty, llne 52                                   $0.00
 61.   Part 7: Total other property not listed, line 54                             +              $0.00

 62. Total personal property. Add             lines 56 through 61                       L162;120.q          Copy personalproperty    total           $162J?9,aL

 63. Total ot all property on         Schedule A/8. Add line 55 + line 62                                                                          $653,347.40




Official Form 106A/8                                                      Schedule fuB: Property                                                               page 9
Sofware Copyright (c) 1996-2020 B6st Case, LLC -   w.b6t€se.@m                                                                                      Best Case Bankruptcy
                    Case 20-17315                     Doc 31      Filed 11/17/20 Entered 11/17/20 14:28:40                              Desc Main
                                                                  Document      Page 10 of 10




  Fill in this information to identify your case:

  Debtor        1               Waseem Khan
                                FiEt   N-rc                  Middle   Nare             LastNare

  Debtor 2
  (Spouse if, filing)           FiEt Name                    Mildle Name               Last Nare


  United States Bankuptcy Court for the:                  NORTHERN OISTRICT OF ILLINOIS

  Case     number 20-17315
  (if   knoM)                                                                                                                       V   Check if this is an
                                                                                                                                        amended filing




 Official Form 106Dec
  Declaration About an lndividual Debtor's Amended Schedule A/B
                                                  12t15

 lf two married people are filing together, both are equally responsible for supplying correct information.

 You must file this form whenever you ftle bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
 obtaining money or property by ftaud in connection with a bankruptcy case can resuft in fines up to $250,000, or imprisonment for up to 20
 years, or both. 18 U.S.C. SS 152,1341,1519, and 3571.



                          Sign Below


           Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?


          V          No

          r          Yes. Nameofperson                                                                            Allach Bankruptcy Petition Preparels Notice,
                                                                                                                  Dedaration, and Signature (Official Form 119)


         Under                 of periury, I declare that I have read the summary and schedules filed with this declaration and
         that they

          x                                                                           x
                    Waseem Khan                                                           Signature of Debtor 2
                    Signature of Debtor       1




                    Date                      1111312020                                  Date




official Form          l06Dec                               Declaration About an lndividual Debtor's Schedules
Softmre Copyright (c) 1996-2020 Best Cas, LLC - w.bestcaw.com
                                                                                                                                                Best Case Bankruptcy
